DETAILED ACTION

Applicant's Submission of a Preliminary Amendment
Applicant’s submission of a response on 9/27/2019 has been received and fully considered.  In the response, claims 1-9 have been canceled and new claims 10-18 have been added.  Therefore, claims 10-18 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo Educational Robot (video available online: https://www.youtube.com/watch?v=bM9y4JB22NY), wherein the video was published on January 29, 2017 (see screen show of video on page 2).
With regard to claim 10, Kubo discloses a programming device comprising: a shape indication section which receives at least one first user operation for indicating a shape by specifying two or more portions among a plurality of tangible portions arranged at different positions with each other in a planar direction (e.g., see video at 0:49, which shows different tangible tiles that have shape indication and are positioned on a planar surface; see screen shot below of video); and a control section which generates a command list for moving a control target section along the indicated shape (e.g., according to the video, Kubo stores a list of instructions to form a command list; see video at approximately 1:01); 

    PNG
    media_image1.png
    939
    1237
    media_image1.png
    Greyscale

[claim 11] further comprising: one or more function setting sections whereby each is associated with at least one function that is executed by the control target section (e.g., the two wheel robot in the video), wherein the shape indication section receives at least one second user operation (e.g., see turn tile in video) of causing the one or more function setting sections to correspond to a portion of any of the plurality of portions (e.g., see plurality of function tiles, green straight arrow and yellow turn arrow), and wherein the control section generates the command list (e.g., combination of tiles placed by the user), whereby when the control target section moves to a position corresponding to any of the portions, the control target section further executes the at least one function associated with each of the one or more function setting sections corresponding to any of the portions (e.g., straight movement and turn movement); 
[claim 12] wherein the one or more function setting sections are tangible (e.g., see tiles in video), and wherein the shape indication section further comprises a reception section which is 
[claim 13] wherein the control section is configured to switch between a first command generation mode and a second command generation mode corresponding to a user setting, wherein (i) the first command generation mode collectively generates the command list whereby the control target section moves from a start point (e.g., see a first blue dot tile, which establishes a start point) to an end point of a route corresponding to the shape indicated by the two or more specified portions (e.g., see the second blue dot tile, which establishes the end point), and wherein (ii) the second command generation mode generates the command list using a method which generates a command corresponding to each user operation, whenever each user operation among the at least one first user operation is sequentially received (e.g., see plurality of function tiles, straight arrow and turn arrow); 
[claim 14] further comprising: an operation support section which records information for specifying the shape and supports a user in executing the at least one first user operation that specifies the two or more portions (e.g., see video where the robot rolls over the first blue dot, then the straight arrow tile, then the turn arrow tile, then the second blue dot tile; then stores the code from the tiles; and executes the code on the blue triangle tile);
[claim 15] wherein a control section of a general-purpose mobile terminal functions as the control section (e.g., see two-wheeled robot in video); and
[claim 16] further comprising: the control target section which moves corresponding to the shape (e.g., see plurality of function tiles, straight arrow and turn arrow).
claims 17 and 18, Kubo discloses the recited features as set forth above in detail for claim 1, which is similar in claim scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,891,874 to Kim discloses a robot with movement programing color coded tiles (e.g., see Fig. 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272.7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/James S. McClellan/            Primary Examiner, Art Unit 3715